EXHIBIT 21.1 Subsidiaries of Assisted Living Concepts, Inc. Subsidiary Name State of Organization ALC-Carriage House, LLC Wisconsin ALC CVMA, LLC Wisconsin ALC Dubuque Operating, LLC Wisconsin ALC Dubuque Real Estate, LLC Wisconsin ALC GGMG, LLC Wisconsin ALC HTIF, LLC Wisconsin ALC Iowa, Inc. Nevada ALC Indiana, Inc. Nevada ALC McKinney Partners, LP Texas ALC Nebraska, Inc. Nevada ALC Nevada McKinney, Inc. Nevada ALC Nevada Paris, Inc. Nevada ALC Nevada Plano, Inc. Nevada ALC North Woods Operations LLC Wisconsin ALC North Woods Real Estate LLC Wisconsin ALC Ohio, Inc. Nevada ALC Operating, LLC Wisconsin ALC Paris Partners, LP Texas ALC PEDG, LLC Wisconsin ALC Plano Partners, LP Texas ALC Properties II, Inc. Nevada ALC Properties, Inc. Nevada ALC Real Estate, LLC Wisconsin ALC Texas McKinney, Inc. Nevada ALC Texas Paris, Inc. Nevada ALC Texas Plano, Inc. Nevada ALC Three, LLC Wisconsin ALC TISSC, LLC Wisconsin ALC TPCG, LLC Wisconsin ALC TSKG, LLC Wisconsin ALC WRWG, LLC Wisconsin ALF Partners, LP Texas Aspen Court, LLC Wisconsin Assisted Living Concepts Services, Inc. Nevada Awbrey House, LLC Wisconsin Carriage House Assisted Living, Inc. Delaware Davenport House, LLC Wisconsin DMG Nevada ALC, Inc. Nevada DMG New Jersey ALC, Inc. Nevada DMG Oregon ALC, Inc. Nevada DMG Texas ALC, Inc. Nevada DMG Texas ALC Partners, LP Texas DMG Texas ALC Partners II, LP Texas Hillside House, LLC Wisconsin Home and Community Care, Inc. Nevada Nevada ALC II, Inc. Nevada Nevada ALC, Inc. Nevada Nevada ALF, Inc. Nevada Pacesetter Hospice, Inc. Nevada Subsidiary Name State of Organization Parkhurst House, LLC Wisconsin Pearson Insurance Company, LTD Bermuda Prime Home Care, Inc. Nevada Swan Home Health, LLC Wisconsin Swan Companion Care, LLC Wisconsin Texas ALC II, Inc. Nevada Texas ALC Partners II, LP Texas Texas ALC Partners, LP Texas Texas ALC, Inc. Nevada Texas ALF, Inc. Nevada
